Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the terms “high” and “low” are relative terms which render the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The first and second moving speeds have been rendered indefinite by use of the terms “high” and “low”.
Regarding Claim 2, 3, and 6, this claim recites the limitation "the first moving speed".  There is insufficient antecedent basis for this limitation in the claim.
Additionally, regarding Claim 3, the term “gradually” is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The first moving speed has been rendered indefinite by the use of the term “gradually”.
Regarding Claim 4, the term “gradually” is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The distance from a surface of the lid member has been rendered indefinite by the use of the term “gradually”.
Regarding Claim 5, it is unclear what is “higher than the moving speeds in the first operation”. That is, the examiner notes that it is unclear which of the recited elements are intended to be “higher than the moving speeds in the first operation”.  Additionally, it is unclear what is meant by “a side opposite to the first operation”. That is, the examiner notes that it is unclear if this side corresponds to a side opposite to a side of the sample introduction portion, or perhaps another side.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Neal (US 9810668 B2) (hereinafter Neal) in view of Kennedy et al (US 20080148872 A1) (hereinafter Kennedy)
As best understood regarding Claim 1, Neal teaches
A sample injection device comprising: a syringe including, at a tip of the syringe, a needle configured to inject a sample into a sample introduction portion of a gas chromatograph (Title: Autosampler and Gas Chromatograph System […]; Claim 7, Fig 4: The system comprises a syringe having a needle configured to inject a sample into an injection port);
a syringe drive configured to move the syringe to the sample introduction portion (Col 9, Lines 47-49, Col 10, Lines 15-19: The actuator is configured to move the syringe to the injector port); and
a controller configured or programmed to control the syringe drive (Col 9, Lines 47-49: The controller is configured to control the actuators); wherein
the needle is configured to penetrate a lid member configured to maintain airtightness of the sample introduction portion, the lid member being elastically deformable to allow the needle to penetrate therethrough (Col 10, Lines 15-19: The needle is configured to penetrate a septum 60A of the injector port 60; The examiner notes that the septum would function to maintain airtightness of the injector port and would also be elastically deformable such as to allow the needle to pierce therethrough); and
Neal fails to teach
the controller is configured or programmed to control the syringe drive such that in a first operation in which the syringe is moved to a side of the sample introduction portion and the needle penetrates the lid member, a moving speed from when a tip of the needle reaches a predetermined depth position of the lid member until when the tip of the needle penetrates the lid member is a first moving speed that is high, and at least a moving speed at a time when the tip of the needle contacts the lid member is a second moving speed that is low.
Kennedy, from the same field of endeavor, discloses
the controller is configured or programmed to control the syringe drive such that in a first operation in which the syringe is moved to a side of the sample introduction portion and the needle penetrates the lid member, a moving speed from when a tip of the needle reaches a predetermined depth position of the lid member until when the tip of the needle penetrates the lid member is a first moving speed that is high, and at least a moving speed at a time when the tip of the needle contacts the lid member is a second moving speed that is low (Par [0110], Fig 7:  The fluid transfer device 70 continues penetrating the cap at a high speed; Par [0110]: The fluid transfer device 70 punctures the cap at a low speed; The examiner notes that there must be a controller configured to control the syringe drive).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neal with Kennedy such that the controller is configured or programmed to control the syringe drive such that in a first operation in which the syringe is moved to a side of the sample introduction portion and the needle penetrates the lid member, a moving speed from when a tip of the needle reaches a predetermined depth position of the lid member until when the tip of the needle penetrates the lid member is a first moving speed that is high, and at least a moving speed at a time when the tip of the needle contacts the lid member is a second moving speed that is low in order to ensure that the needle isn’t damaged as it begins to puncture the cap while ensuring that that after puncturing the cap, the needle is able to penetrate all the way through the cap.
Regarding Claim 2, Neal in view of Kennedy teaches the limitations of claim 1.
Neal fails to teach
wherein the controller is configured or programmed to control the syringe drive such that in the first operation, the moving speed from when the tip of the needle reaches the predetermined depth position of the lid member until when the tip of the needle penetrates the lid member is the first moving speed, and a moving speed from when the tip of the needle contacts the lid member until when the tip of the needle reaches the predetermined depth position of the lid member is the second moving speed.
Kennedy, from the same field of endeavor, discloses
wherein the controller is configured or programmed to control the syringe drive such that in the first operation, the moving speed from when the tip of the needle reaches the predetermined depth position of the lid member until when the tip of the needle penetrates the lid member is the first moving speed, and a moving speed from when the tip of the needle contacts the lid member until when the tip of the needle reaches the predetermined depth position of the lid member is the second moving speed (Par [0110], Fig 7:  The fluid transfer device 70 continues penetrating the cap at a high speed; Par [0110]: The fluid transfer device 70 punctures the cap at a low speed; The examiner notes that there must be a controller configured to control the syringe drive)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neal with Kennedy such that the controller is configured or programmed to control the syringe drive such that in the first operation, the moving speed from when the tip of the needle reaches the predetermined depth position of the lid member until when the tip of the needle penetrates the lid member is the first moving speed, and a moving speed from when the tip of the needle contacts the lid member until when the tip of the needle reaches the predetermined depth position of the lid member is the second moving speed in order to ensure that the needle isn’t damaged as it begins to puncture the cap while ensuring that that after puncturing the cap, the needle is able to penetrate all the way through the cap.
Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Neal in view of Kennedy, and further in view of Tomita (JP 2011179839 A) (hereinafter Tomita).
As best understood regarding Claim 3, Neal in view of Kennedy teaches the limitations of claim 1.
Neal in view of Kennedy fails to teach
wherein the controller is configured or programmed to control the syringe drive such that in the first operation, the first moving speed from when the tip of the needle reaches the predetermined depth position of the lid member until when the tip of the needle penetrates the lid member gradually increases.
Tomita, from the same field of endeavor, discloses
wherein the controller is configured or programmed to control the syringe drive such that in the first operation, the first moving speed from when the tip of the needle reaches the predetermined depth position of the lid member until when the tip of the needle penetrates the lid member gradually increases (Page 3, Paragraphs 5-7: The needle operation control unit 54 is configured to control the needle drive mechanism such that the in the first operation the moving speed of the needle gradually increases; The examiner notes that since the lowering speed of the needle doesn’t need to be constant, the language here suggests that the lowering speed can be gradually increased).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neal in view of Kennedy with Tomita such that the controller is configured or programmed to control the syringe drive such that in the first operation, the first moving speed from when the tip of the needle reaches the predetermined depth position of the lid member until when the tip of the needle penetrates the lid member gradually increases in order to optimize analysis time while ensuring the needle is properly guided to the injection port
As best understood regarding Claim 4, Neal in view of Kennedy teaches the limitations of claim 1.
Neal in view of Kennedy fails to teach
wherein the controller is configured or programmed to control the syringe drive such that a distance from a surface of the lid member to the predetermined depth position gradually decreases as a number of repetitions of the first operation increases.
Tomita, from the same field of endeavor, discloses
wherein the controller is configured or programmed to control the syringe drive such that a distance from a surface of the lid member to the predetermined depth position gradually decreases as a number of repetitions of the first operation increases (Page 3, Paragraph 8: The examiner notes that the needle operation control unit 54 is configured to control the needle drive mechanism such that a distance from the injection port to a depth decreases as repetitions of the pulse motor increases).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neal in view of Kennedy with Tomita such that the controller is configured or programmed to control the syringe drive such that a distance from a surface of the lid member to the predetermined depth position gradually decreases as a number of repetitions of the first operation increases in order to optimize analysis time while ensuring the needle is properly guided to the injection port
As best understood regarding Claim 6, Neal in view of Kennedy teaches the limitations of claim 1.
Neal fails to teach
wherein the syringe drive includes a pulse motor configured to operate in synchronization with pulse power; and
the controller is configured or programmed to control the pulse motor such that in the first operation, the moving speed from when the tip of the needle reaches the predetermined depth position of the lid member until when the tip of the needle penetrates the lid member is the first moving speed, and at least the moving speed at the time when the tip of the needle contacts the lid member is the second moving speed.
Kennedy, from the same field of endeavor, discloses
the controller is configured or programmed to control the pulse motor such that in the first operation, the moving speed from when the tip of the needle reaches the predetermined depth position of the lid member until when the tip of the needle penetrates the lid member is the first moving speed, and at least the moving speed at the time when the tip of the needle contacts the lid member is the second moving speed (Par [0110], Fig 7:  The fluid transfer device 70 continues penetrating the cap at a high speed; Par [0110]: The fluid transfer device 70 punctures the cap at a low speed; The examiner notes that there must be a controller configured to control the syringe drive)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neal with Kennedy such that the controller is configured or programmed to control the syringe drive such that in a first operation in which the syringe is moved to a side of the sample introduction portion and the needle penetrates the lid member, a moving speed from when a tip of the needle reaches a predetermined depth position of the lid member until when the tip of the needle penetrates the lid member is a first moving speed that is high, and at least a moving speed at a time when the tip of the needle contacts the lid member is a second moving speed that is low in order to ensure that the needle isn’t damaged as it begins to puncture the cap while ensuring that that after puncturing the cap, the needle is able to penetrate all the way through the cap
Neal in view of Kennedy fails to teach
wherein the syringe drive includes a pulse motor configured to operate in synchronization with pulse power
Tomita, from the same field of endeavor, discloses
wherein the syringe drive includes a pulse motor configured to operate in synchronization with pulse power (Page 3, Paragraph 8: The examiner notes that the needle drive mechanism can include a pulse motor which would operate in synchronization with pulse power)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neal in view of Kennedy with Tomita such that the syringe drive includes a pulse motor configured to operate in synchronization with pulse power in order to conserve energy by eliminating a constant application of power
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 5, the closest prior art references teach various limitations found in the claim. The prior art fails to adequately disclose or provide motivation for “wherein the controller is configured or programmed to control the syringe drive such that a moving speed in a second operation in which the needle that has entered an inside of the sample introduction portion by the first operation is moved to a side opposite to the first operation and is removed from the lid member is higher than the moving speeds in the first operation”, in combination with the rest of the limitations found in the claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C. PALMER whose telephone number is (571)272-2167. The examiner can normally be reached M-F 0830 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARED C. PALMER
Examiner
Art Unit 2861



/JARED C. PALMER/Examiner, Art Unit 2855                                                                                                                                                                                                        
/DAVID Z HUANG/Primary Examiner, Art Unit 2855